Citation Nr: 9916530	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-45 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than January 25, 
1991, for the grant of service connection for cholestatic 
liver disease with hyperlipemia (sarcoidosis of the liver).

2.  Entitlement to an effective date earlier than June 5, 
1995, for a total rating for compensation based upon 
individual unemployability.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for cholestatic liver disease with 
hyperlipidemia, effective December 28, 1995, and assigned a 
30 percent disability evaluation.  The RO denied entitlement 
to a total rating for compensation based upon individual 
unemployability.

While the case was on appeal, in a June 1996 rating decision, 
the RO granted an earlier effective date of June 5, 1995, for 
the grant of service connection for cholestatic liver disease 
with hyperlipidemia.  The RO also granted a total rating for 
compensation based upon individual unemployability, effective 
June 5, 1995.  Additionally, the RO, in an August 1997 rating 
decision, granted an earlier effective date of January 25, 
1991, for the grant of service connection for cholestatic 
liver disease with hyperlipidemia.


FINDINGS OF FACT

1.  The appellant was granted service connection for 
sarcoidosis as of June 1970.

2.  On April 16, 1984, a diagnosis of sarcoidosis of the 
liver was entered following a biopsy of the appellant's liver 
at a VA facility.

3.  The claim for entitlement to a total disability 
evaluation for compensation purposes based on individual 
unemployability was received on February 15, 1996.

4.  A total disability evaluation for compensation purposes 
based upon individual unemployability was not factually 
ascertainable prior to June 5, 1995.



CONCLUSIONS OF LAW

1.  The effective date of the award for service connection of 
cholestatic liver disease with hyperlipemia is April 16, 
1984.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.157 
(1998).

2.  The legal criteria have not been met for an effective 
date earlier than June 5, 1995, for a total rating for 
compensation based upon individual unemployability.  38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cholestatic liver disease with hyperlipemia

Service connection for cholestatic liver disease with 
hyperlipemia has been granted as of January 25, 1991.  The 
appellant claims that service connection for cholestatic 
liver disease with hyperlipemia is warranted as of April 16, 
1984, when he says he was first diagnosed with a liver 
disease.

Service connection for sarcoidosis was granted by means of a 
December 1970 rating decision and assigned a 70 percent 
evaluation.  It was noted that the sarcoidosis related to the 
appellant's lung, and his service-connected disability was 
evaluated as a pulmonary disability.  In granting service 
connection for cholestatic liver disease with hyperlipemia, 
the RO noted that such was directly due to the service-
connected sarcoidosis and was evaluated as a liver disability 
by analogy to hepatitis.

The Board notes that the appellant has been treated at VA 
facilities since he was discharged from service.  In a 
February 1984 VA outpatient treatment report, it was noted 
that the appellant had elevated liver function tests.  A 
liver scan conducted at that time was normal.  On March 2, 
1984, the VA examiner stated that a need for a liver biopsy 
had been discussed with the appellant.  On March 9, 1984, the 
VA examiner noted that the appellant had been "informed 
repeatedly about his liver disease" and that the appellant 
needed a liver biopsy.  On April 4, 1984, it was noted that 
the appellant was going to have a liver biopsy on April 15, 
1984.  The diagnosis entered was sarcoidosis and abnormal 
liver function tests.  In an April 16, 1984, VA medical 
record, the results of the liver biopsy revealed sarcoidosis 
of the liver.

Under 38 C.F.R. § 3.157 (1984), once a claim for compensation 
had been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  Id.  Stated differently, in cases where 
service connection for a particular disability had already 
been established and a VA medical record showed that 
treatment had been provided the veteran for that disability, 
and contained sufficient information, that such would justify 
an assumption by VA that the veteran was seeking increased 
compensation for that disability.

Here, the RO had granted service connection in 1970 for 
sarcoidosis and had evaluated it as a lung disability.  In an 
April 16, 1984, VA medical record, the appellant was given a 
diagnosis of sarcoidosis of the liver following a biopsy, 
which would have placed VA on notice that the appellant's 
service-connected disability had spread from his lungs to his 
liver, and which would be indicative of an increase in the 
appellant's service-connected disability.  The Board is aware 
that the RO, when granting service connection for cholestatic 
liver disease with hyperlipemia, gave the disability a 
separate disability evaluation from the sarcoidosis of the 
lungs.  However, the RO noted in its April 1996 decision that 
such disability was directly due to the service-connected 
sarcoidosis (as opposed to being proximately due to or the 
result of service-connected sarcoidosis, see 38 C.F.R. 
§ 3.310(a) (1998)).  The Board finds that the cholestatic 
liver disease with hyperlipemia is indicative of an increase 
in the appellant's service-connected sarcoidosis and that the 
April 16, 1984, VA medical record was an informal claim for 
an increased evaluation.  Accordingly, an effective date of 
April 16, 1984, is granted for service connection for 
cholestatic liver disease with hyperlipemia.

The Board notes that the appellant requested that the 
effective date assigned should be April 16, 1984, and thus 
the Board finds that the appellant's claim for an earlier 
effective date for the grant of service connection for 
cholestatic liver disease with hyperlipemia has been granted 
in full.

In essence, 38 C.F.R. § 3.303 (1998) provides that subsequent 
manifestations of the same service-connected disease are 
service connected unless due to intercurrent cause.  Clearly, 
the VA had evidence in 1984 that there was a subsequent 
manifestation of the already service-connected sarcoidosis.  
The Board notes that 38 C.F.R. § 3.157 was amended in 1987; 
however, that amendment was based upon a previously issued 
unpublished decision of the Office of General Counsel.

Here, the Board is presented with the fact that the appellant 
was service connected for sarcoidosis prior to 1984.  In 
1984, he received treatment and evaluation for sarcoidosis (a 
disease that was already service connected, see 38 C.F.R. 
§ 3.303.  The fact that the sarcoidosis involved a different 
location is not controlling based on the regulation that 
existed at that time.  See 38 C.F.R. § 3.157 (1984).  When 
the appellant was evaluated at a VA facility in April 1984, 
there was either an obligation to treat the date of the 
biopsy results as a claim or proceed under the rules for an 
informal claim.  Neither was accomplished, and the report of 
examination or hospitalization for an already service-
connected disease process remained a pending claim for 
increase.  The limiting language added to 38 C.F.R. 
§ 3.157(b)(1) in 1987 ("The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established . . . .") did not exist in 1984.  
Compounding the problem is the fact that the RO in the 
initial grant of service connection granted service 
connection for sarcoidosis rather than pulmonary sarcoidosis.  
Therefore, it is not clear that even the amended language of 
38 C.F.R. § 3.157 would have prevented an earlier effective 
date.  


II.  A total rating for compensation based upon individual 
unemployability

A total rating for compensation based upon individual 
unemployability was granted and assigned an effective date of 
June 5, 1995.  The appellant contends that the award should 
be as of October 1992, when he last worked.

On February 15, 1996, the appellant submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
On Unemployability.  In his application, he stated that he 
last worked in 1993.  In a September 1997 VA Form 21-4138, 
the appellant stated that the total rating should go back to 
October 1992, when he last worked.

The earliest effective date for an increased evaluation (such 
as a total rating for compensation based upon individual 
unemployability) is that which is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1) and (2) 
(1998); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

The appellant's claim for an effective date earlier than June 
5, 1995, is legally impossible.  The appellant submitted a 
claim for a total rating based upon individual 
unemployability on February 16, 1996.  In order to be granted 
an effective date earlier than February 16, 1996, which is 
the date of receipt of claim, it must be factually 
ascertainable that an increase in disability had occurred 
within one year from February 16, 1996 (thus, February 1995).  
Here, there is a March 1995 VA outpatient treatment report 
which reveals that the appellant had dropped in requesting 
medication and reported that he had seen a urologist.  In 
April 1995, it was noted that a prescription was rewritten on 
behalf of the appellant.  On June 1, 1995, it was noted that 
the appellant was going to have an injection.  On June 5, 
1995, it was noted that the appellant's chart would be sent 
to the liver transplant service.

The VA records dated prior to June 5, 1995, did not reveal 
that the appellant's service-connected disability had 
rendered him unemployable.  Other than the VA documents 
described above, there are no objective medical records 
between February 1995 and June 5, 1995, which would establish 
a factual basis that the appellant's service-connected 
disability or disabilities had rendered him unemployable.  
The RO was correct in determining that the appellant's total 
rating for compensation based upon individual unemployability 
was as of June 5, 1995.

The Board notes that the appellant has claimed that he 
stopped working in 1993 and October 1992.  He made the 
statement as to the 1993 date in his claim for a total rating 
for compensation based upon individual unemployability, which 
was received on February 16, 1996.  His later statement in 
which he stated that he stopped working in October 1992 was 
received on September 3, 1997.  His statements, even if 
accepted as true, would not assist him in obtaining an 
effective date prior to June 5, 1995, as they refer to dates 
that are more than one year prior to the receipt of the claim 
for a total rating for compensation based upon individual 
unemployability.  Harper, 10 Vet. App. at 126-127; see 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).  
Statements written in 1996 and 1997 do not establish a 
factual ascertainable fact in 1992 or 1993.


ORDER

An effective date of April 16, 1984, is granted for 
entitlement to service connection for cholestatic liver 
disease with hyperlipemia.  An effective date earlier than 
June 5, 1995, for a total rating for compensation based upon 
individual unemployability is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

